DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      KMS RESTAURANT CORP.,
                            Appellant,

                                     v.

  KATZMAN WASSERMAN BENNARDINI & RUBINSTEIN, P.A. f/k/a
KATZMAN WASSERMAN & BENNARDINI, P.A., STEVEN M. KATZMAN,
          ESQ. and CRAIG RUBINSTEIN, individually,
                        Appellees.

                               No. 4D16-3664

                               [July 27, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502011CA010384-XXXX-MB.

  Frederick J. Keitel, III, Palm Beach, for appellant.

  Andrew J. Marchese of Marshall, Dennehey, Warner, Coleman &
Goggin, P.C., Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.